Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments directed to the newly amended claims filed 5/3/2021 have been fully considered but they are not persuasive. See following new grounds of rejection.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  The terminology used to describe elements is not consistent throughout the claim set.  
For example, see and compare claims 1 and 15.  Claim 1 requires the sidewalls of the protective layer to be in contact with the ILD, while claim 15 requires the protective layer to be in-between the sidewall spacers.  
As best understood, the protective layer of claim 1 may be actually referring the defined etch stop layer described in the specification, figures, and  recited in claim 15.  The protective layer of claim 15 can not be the same protective layer of claim 1, as the protective layer of claim 15, as the protective layers sidewalls will not contact the ILD.
The lack of consistency can creates ambiguity in the claims, making the claims difficult to understand and follow.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. (US 20160379925 A1) in view of Bohr et al. (US 8436404 B2).


Regarding claim 1, Ok et al. teach the method, comprising: 
forming a dummy gate stack 20 over a substrate 10 (OK fig. 1); 
forming a gate spacer 28 on a sidewall of the dummy gate stack (OK fig. 1);  

    PNG
    media_image1.png
    671
    434
    media_image1.png
    Greyscale

after forming the gate spacer, forming a source/drain region 30 in the substrate 10 and adjacent to the gate spacer;
 forming a first interlayer dielectric layer 32 over the source/drain region 30 and adjacent to the gate spacer 28 (OK fig. 3);  


    PNG
    media_image2.png
    654
    449
    media_image2.png
    Greyscale


replacing the dummy gate stack with a metal gate stack 44; forming a protective layer 46 over the metal gate stack 44 and the gate spacer 28, such that a sidewall of the protective layer is in contact with a sidewall of the first interlayer dielectric layer (OK fig. 4);  

    PNG
    media_image3.png
    631
    492
    media_image3.png
    Greyscale


Note:  Regarding “such that a sidewall of the protective layer is in contact with a sidewall of the first interlayer dielectric layer”, the sidewall spacer of OK tapers off.  Protective layer 46 thereby may be understood to have the capability of contacting the ILD layer at the point where the thickness of the spacer goes to 

    PNG
    media_image4.png
    216
    362
    media_image4.png
    Greyscale


after forming the protective layer, removing 48 the first interlayer dielectric layer to expose a sidewall of the gate spacer and a sidewall of the protective layer (OK fig. 5);   and 
forming a bottom conductive feature [50/52/54] over the source/drain region. (OK figs. 7-8).  

    PNG
    media_image5.png
    608
    490
    media_image5.png
    Greyscale


Further regarding “such that a sidewall of the protective layer is in contact with a sidewall of the first interlayer dielectric layer”, the modification wherein a analagous protective layer has a sidewall which contacts the ILD over the entire length of the sidewall, this modification was known and used when forming these devices. 

Therefore, in view of Bohr et al., the protective layer contacting the ILD would be a known obvious variant in the art to one of ordinary skill in the art.  The modification is not understood to produce any further unexpected benefit or result.  The protective layer functions and operates as expected as demonstrated in both OK and/or Bohr et al.




Regarding claim 2, Ok et al. teach the method of claim 1, further comprising etching back the gate spacer 42 after replacing the dummy gate stack with the metal gate stack and prior to forming the protective layer, such that a top surface of the gate spacer is lower than a top surface of the first interlayer dielectric layer ((OK ¶46).
	It is noted, element 42 is not part of the original gate spacer identified in the process of claim 1.  The spacer 42 is formed as part of the gate dielectric layer.  The portion of layer 42 that lines the original spacers is effectively a gate spacer also.  Paragraph 46 teaches recessing 42 along with gate 44 to provide the region for forming the cap.  As such, OK does teach the capability of recessing a gate spacer during the recessing etching step.


    PNG
    media_image6.png
    458
    599
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recessing step of OK  with the recessing step to include all of the sidewall spacers as taught by Bohr, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 3, Ok et al. in view of Bohr et al. teach the method of claim 2, wherein forming the protective layer comprising: depositing a material of the protective layer over the gate spacer and the first interlayer dielectric layer; and performing a CMP process to the material of the protective layer until the top surface of the first interlayer dielectric layer is exposed (OK ¶47).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. in view of Bohr et al.  in view of Basker (US 20180211874 A1).


Regarding claim 4, Ok et al. in view of Bohr et al. teach the of claim 1, further comprising: after forming the bottom conductive feature, however are silent upon the capability of forming a hard mask layer over the bottom conductive feature and the protective layer; and performing a CMP process to the hard mask layer until a top surface of the protective layer is exposed.  
	At the time of the invention, it was known to form caps over S/D contacts.  Basker teaches forming a analogous device formed by a substantially similar process to that of Ok et al.  Figure 5 of Basker is substantially at the same production point to that of OK et al. fig. 6.  

    PNG
    media_image7.png
    267
    479
    media_image7.png
    Greyscale

After performing the CMP to flatten the cap over the recessed replacement gate 
a opening in the ILD layer over the S/Ds is formed.  Just as claimed and demonstrated in Ok et al. Basker deposits a conductive material in the openings to form S/D contacts (Basker fig. 7).

    PNG
    media_image8.png
    275
    568
    media_image8.png
    Greyscale

 Unlike Ok, Basker chooses to further recess the contact and form a cap 230 over the contact, in the same manner as claimed.  See Basker figures 9 to 11.

    PNG
    media_image9.png
    250
    506
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    269
    510
    media_image10.png
    Greyscale

	Basker teaches the depositing a conformal dielectric material in the recess over the contact and subsequently performing a CMP to flatten the surface such that the cap only remains in the opening over the contact.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact formation of Ok with contact formation as taught by Basker since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. (US 20170047253 A1).


Regarding claim 5, Ok et al. in view of Bohr et al.  in view of, teach the method of claim 4, further comprising, after performing the CMP process to the hard mask layer, and forming a second interlayer dielectric layer over the protective layer and the hard mask layer, when forming additional metallization levels which connect to the S/D contacts.  The cited references however are silent upon the use of a etch stop layer between the second dielectric layer.
	At the time of the invention, the used of additional etch stop layers (i.e. layers with different etching rates) were known to be added as desired, as etch stop layers are known and used for improving etch control.  Etch stop layers may be expected event when not explicitly disclosed.
	At the time of the invention it was known in the art to use a etch stop layer in the claimed location and during the claimed step in the production of the device.  For a generic example, see Park et al.  Park teaches the same device structure to that of Basker where the device has a top surface comprising coplanar cap layers126/118 over the S/Ds and gate.  As shown in Park et al. figures 4D-E-I.


    PNG
    media_image11.png
    453
    659
    media_image11.png
    Greyscale

As shown in the process, when patterning the ILD layer 152, one of ordinary skill may easily incorporate a etch stop layer 150, for patterning the second level interconnects.

    PNG
    media_image12.png
    284
    691
    media_image12.png
    Greyscale


. 

Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al.  in view of Cheng et al. (US 2015/0108589 A1).


Regarding claim 6, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al., teach the method of claim 5, further comprising: etching the second interlayer dielectric layer, the etch stop layer, and the hard mask layer to expose a sidewall of the protective layer; and forming a conductive material over the barrier layer. 
	The cited references are silent upon the use of a barrier layer formed within the opening and the second level metal interconnect.  At the time of the invention barrier layers were known and used.  Barrier layers were a known optional layer for the know purpose of mitigation the diffusion of atoms between the dielectric layers and the metal interconnect structures. For a generic example of one of ordinary skill in the art adding a barrier layer prior to depositing the conductive interconnect material see Cheng et al. Fig. 15.

    PNG
    media_image13.png
    434
    417
    media_image13.png
    Greyscale

As demonstrated in the figure barrier layers were known and used with interconnects for the known purpose of mitigating diffusion between materials.  As further shown, when forming the opening such that it may overlap with the gate stack and protective the layer, the protective layer performs the function of protecting the underlying gate from being exposed.  As such the barrier layer and metal interconnect, cover the exposed surfaces.  In the scenario where the protective layer is over the gate sidewall (i.e. Bohr), the barrier will contact the side surface of the protective layer also.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnect metallization of OK, Bohr, Basker and Park with an additional barrier layer as taught in Cheng, since applying a known technique  to a known device ready for improvement to yield predictable results is considered obvious 




Regarding claim 7, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng, teach the method of claim 1, wherein the sidewall of the gate spacer and the sidewall of the protective layer are coplanar (Bohr Fig. 5F).

Regarding claim 8, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng, teach the method, comprising: 
forming a first dummy gate stack and a second dummy gate stack over a substrate; forming a first gate spacer and a second gate spacer respectively on a sidewall of the first dummy gate stack and a sidewall of the second dummy gate stack (See regarding claim 1.  The cited reference teach the formation a plurality of gates, spacers and contacts.); 
after the first and second gate spacers, forming a source/drain region in the substrate and between the first and second dummy gate stacks (See regarding claim 1.);
replacing the first and second dummy gate stacks with first and second metal gate stacks, respectively(See regarding claim 1.), wherein each of the first and second metal gate stacks comprise a high-k dielectric layer and a gate electrode of the high-k dielectric (OK ¶42, Bohr ¶28- high-k gate dielectric layer materials are conventionally selected for the purpose in the art.); 
forming a protective layer having a first portion over the first metal gate stack and the first gate spacer and a second portion over the second metal gate stack and the second gate spacer (See regarding claim 1.);
wherein a bottom surface of the first portion of the protective layer is in contact with a top surface of the first gate spacer, and a bottom surface of the second portion of the protective layer is in contact with a top surface of the second gate spacer(See regarding claim 1.);
 after forming the protective layer, forming a source/drain contact over the source/drain region(See regarding claim 1.);
 etching back the source/drain contact; and after etching back the source/drain contact, forming a hard mask over the source/drain contact and between the first portion and the second portion of the protective layer (See regarding claim 4.).

Regarding claim 9, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 8, further comprising: forming an etch stop layer and an interlayer dielectric layer over the hard mask and the protective layer; etching the interlayer dielectric layer, the etch stop layer, and the hard mask to form a contact hole; and forming a conductive material in the contact hole (See regarding claim 5.).

Regarding claim 10, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 9, wherein etching the interlayer dielectric layer, the etch stop layer, and the hard mask is performed such that a top surface and a sidewall of the first portion of the protective layer are exposed (See regarding claim 6.).

Regarding claim 11, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 9, wherein after etching the interlayer dielectric layer, the etch stop layer, and the hard mask, a remaining portion of the hard mask is in contact with the second portion of the protective layer and is in separated from the first portion of the protective layer (See regarding claim 5-6 and fig. 19 of Basker and/or par fig. 4I which depicts a portion of the contact cap may remain. ).

Regarding claim 12, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 8, further comprising: forming an interlayer dielectric layer over the source/drain region prior to replacing the first and second dummy gate stacks with the first and second metal gate stacks; and removing the interlayer dielectric layer after forming the protective layer ((See regarding claim 5.).

Regarding claim 13, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 8, further comprising, prior to (See regarding claim 2.).

Regarding claim 14, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 8, further comprising performing a CMP process to the source/drain contact until the protective layer is exposed prior to etching back the source drain contact (See regarding claim 5.).

Regarding claim 15, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method, comprising:
 forming a dummy gate stack over a substrate (See regarding claim 1.);
forming a gate spacer on a sidewall of the dummy gate stack; forming a source/drain region in the substrate and adjacent to the gate spacer (See regarding claim 1.);
replacing the dummy gate stack with a metal gate stack (See regarding claim 1.); 
forming a protective layer over the metal gate stack and the gate spacer (See regarding claim 1.); 
forming an etch stop layer and an first interlayer dielectric layer over the protective layer (See regarding claim 5.);
such that the protective layer is vertically between a top surface of the gate spacer and a bottom surface of the etch stop layer (See Claim 1, the “protective layer” may be between gate spacers.  Note: Park et al. figures 4D-E-I, demonstrates the same, and further the option of providing a etch stop layer over the protection layer.)
etching the etch stop layer and the first interlayer dielectric layer to form an opening exposing a top surface of the protective layer; and forming a conductive material layer in the opening (See regarding claim 5.).

Regarding claim 16, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 15, further comprising: 
forming a source/drain contact over the source/drain region (See regarding claim 1.); and 
forming a hard mask over the source/drain contact and covering a sidewall of the protective layer and a sidewall of the gate spacer, wherein etching the etch stop layer and the first interlayer dielectric layer further comprises etching the hard mask such that the opening exposes the sidewall of the protective layer and the sidewall of the gate spacer (See regarding claims 4 & 6.).

Regarding claim 20, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 15, wherein prior to forming the protective layer, further comprising: etching back the metal gate stack; forming a first hard mask over the metal gate stack; and performing a CMP process to the first hard mask until a top surface of the gate spacer is exposed (See regarding claim 2.).

Regarding claim 20, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 17, wherein after forming the protective layer, further comprising: forming a source/drain contact over the source/drain region; forming a second hard mask over the source/drain region; and performing a CMP process to the first hard mask until the top surface of the protective layer is exposed, wherein a top surface of the first hard mask is lower than a top surface of the second hard mask (See regarding claim 4.).

Regarding claim 19, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 15, further comprising: forming an interlayer dielectric layer over the source/drain region prior to replacing the dummy gate stack with the metal gate stack; and removing the interlayer dielectric layer to expose the source/drain region after forming the protective layer (See regarding claim 1.).


Regarding claim 20, Ok et al. in view of Bohr et al.  in view of Basker in view of Park et al. in view of Cheng et al., teach the method of claim 19, further comprising performing a CMP process to the conductive material layer until the etch stop layer is exposed (See regarding claim 5.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/13/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822